IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT JACKSON              FILED
                            OCTOBER 1995 SESSION
                                                          November 29, 1995

                                                          Cecil Crowson, Jr.
                                                          Appellate Court Clerk

STATE OF TENNESSEE,                 )
                                    )
                      APPELLEE,     )
                                    )    No. 02-C-01-9503-CC-00089
                                    )
                                    )    Dyer County
v.                                  )
                                    )    Joe G. Riley, Judge
                                    )
                                    )    (Theft Under $500)
DONNIE RAY MITCHELL,                     )
                                    )
                  APPELLANT.        )



FOR THE APPELLANT:                       FOR THE APPELLEE:

Clarence U. Cochran                      Charles W. Burson
Assistant Public Defender                Attorney General & Reporter
208 Mill Avenue, North                   450 James Robertson Parkway
Dyersburg, TN 38025-0742                 Nashville, TN 37243-0493
(Appeal Only)
                                         Cyril V. Fraser
Lyman Ingram                             Assistant Attorney General
Assistant Public Defender                450 James Robertson Parkway
208 Mill Avenue, North                   Nashville, TN 37243-0493
Dyersburg, TN 38025-0742
(Trial Only)                             C. Phillip Bivens
                                         District Attorney General
OF COUNSEL:                              115 Market, East
                                         Dyersburg, TN 38024
G. Stephen Davis
District Public Defender                 Karen W. Winchester
208 Mill Avenue, North                   Assistant District Attorney General
Dyersburg, TN 38025-0742                 115 Market, East
                                         Dyersburg, TN 38024




OPINION FILED:________________________________


AFFIRMED PURSUANT TO RULE 20


Joe B. Jones, Judge
                                        OPINION



       The appellant, Donnie Ray Mitchell, was convicted of theft under $500, a Class A

misdemeanor, by a jury of his peers.          The trial court sentenced the appellant to

confinement for eleven months in the Dyer County Jail.

       One issue is presented for review. The appellant contends that the evidence

contained in the record is insufficient, as a matter of law, to support a finding by a rational

trier of fact that he was guilty beyond a reasonable doubt.

       This Court has thoroughly reviewed the record, the briefs of the parties, the statute

proscribing this offense, and the case law that pertains to the issue presented for review.

It is the opinion of this Court that the judgment of the trial court should be affirmed,

pursuant to Rule 20, Tennessee Court of Criminal Appeals.




                                           ________________________________________
                                                   JOE B. JONES, JUDGE



CONCUR:



_____________________________________
    PAUL G. SUMMERS, JUDGE



_____________________________________
    WILLIAM M. BARKER, JUDGE